Burke, J. Claimant seeks recovery from Respondent pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat., ch. 37, par. 439.8(d)) due to an incident of slipping off Respondent’s sidewalk. On June 24, 1984, the Claimant Herb Ward was incarcerated at the East Moline Correctional Facility and was there for a period of months prior to the incident. On the date in question, Claimant was walking between the correctional facility’s cafeteria with another inmate, Gerald Leferls, back to his housing unit. While walking on a sidewalk which he described as normal width, his foot caught the outer edge of the sidewalk and he fell into a ditch adjacent to the sidewalk. The ditch was approximately 18 inches deep. The Court having heard oral arguments and having reviewed the record as it now exists, finds as follows: 1. That the interests of the parties in the instant case were well represented by counsel. 2. That the injury occurred on State property. 3. That the sidewalk was approximately four feet wide. 4. That prior to the accident, Claimant traversed the sidewalk two to three times daily. 5. That no evidence was presented to show that Claimant was pushed or bumped. 6. That the evidence showed the sidewalk was not defective. The Claimant’s foot caught the outer edge causing him to slip into the ditch that was clearly visible and known by Claimant to exist for at least 7 to 10 days. 7. The proof submitted does not show that the State was negligent. 8. That there is no need to address the medical condition of the Claimant. Wherefore, it is hereby ordered that the instant claim is denied.